UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8047


SAMUEL WESLEY-EL, a/k/a Rick, a/k/a Samuel Wesley, Jr.,

                  Petitioner - Appellant,

             v.

J. D. WHITEHEAD, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:97-cr-00033-CCB-1; 1:08-cv-01958-CCB)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Wesley-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Wesley-El seeks to appeal the district court’s

order   construing        his    petition         filed    under     28    U.S.C.    § 2241

(2006),    as    a     successive      28    U.S.C.       § 2255    (2006)    motion       and

dismissing it for lack of jurisdiction, and the court’s order

denying reconsideration.               The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)       (2006).        A

prisoner        satisfies       this        standard       by      demonstrating         that

reasonable       jurists       would     find      that    any     assessment       of     the

constitutional         claims    by    the    district       court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Wesley-El

has not made the requisite showing.                         Accordingly, we deny a

certificate       of    appealability         and      dismiss      the    appeal.          We

dispense     with       oral    argument        because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                DISMISSED

                                              2